 

Exhibit 10.12

KMP FUTURES FUND I LLC

AMENDMENT NO. 1

TO

ADVISORY AGREEMENT

This AMENDMENT NO. 1 (the “Amendment”), dated as of the 1st day of July, 2010 to
the Advisory Agreement (the “Original Agreement”), by and among dated as of the
20th day of November, 2006, by and among KMP FUTURES FUND I LLC, a Delaware
limited liability company (the “Company”), KENMAR PREFERRED INVESTMENT SOLUTIONS
CORP., a Delaware corporation (the “Administrator”), and WINTON CAPITAL
MANAGEMENT LIMITED, a company registered in England and Wales (the “Advisor”).

W I T N E S S E T H :

WHEREAS, the Company, the Administrator and the Advisor entered into the
Original Agreement; and

WHEREAS, the Company, the Administrator and the Advisor desire to amend the
Original Agreement.

NOW, THEREFORE, the parties hereto do hereby agree as follows:

 

1.

Amendment

the Company, the Administrator and the Advisor agree that Section 7(a) and the
first paragraph of Section 7(b) of the Original Agreement shall be deleted in
its entirety and replaced with the following:

(a)        A monthly Management Fee equal to 1/12 of 1.5% (1.5% per annum) of
the Allocated Assets determined as of the close of business on the last day of
each month. For purposes of determining the Management Fee, any distributions,
redemptions or reallocation of the Allocated Assets made as of the last day of
the month shall be added back to the Allocated Assets, and there shall be no
reduction for (i) any accrued but unpaid incentive fees due the Advisor under
paragraph (b) below for the quarter in which such fees are being computed or
(ii) any accrued but unpaid extraordinary expenses unrelated to the Company. The
Management Fee determined for any month in which an Advisor manages the
Allocated Assets for less than a full month shall be prorated, such proration to
be calculated on the basis of the number of days in the month the Allocated
Assets were under the Advisor’s management as compared to the total number of
days in such month, with such proration to include appropriate adjustments for
any funds taken away from the Advisor’s management during the month for reasons
other than distributions or redemptions, including, but not limited to, the
reduction of the Allocated Assets allocated to the Advisor’s management
resulting from the payment of extraordinary expenses. Management Fees paid
pursuant to this section are non-refundable.

(b)        An incentive fee of twenty percent (20%) (the “Incentive Fee”) of
“New High Net Trading Profits” (as hereinafter defined) generated on the
Allocated Assets, including realized and unrealized gains and losses thereon, as
of the close of business on the last day of each calendar quarter (the
“Incentive Measurement Date”).

 



--------------------------------------------------------------------------------

 

2.

Remainder of Original Agreement

Except as provided in Section 1 hereof, the Original Agreement remains unchanged
and in full force and effect, and each reference to the Original Agreement and
words of similar import in the Original Agreement, as amended hereby, shall be a
reference to the Original Agreement as amended hereby and as the same may be
further amended, supplemented and otherwise modified and in effect from time to
time.

 

3.

Miscellaneous

(a)        Capitalized Terms. Capitalized terms used but not defined herein
shall have the meaning ascribed to them in the Original Agreement.

(b)        Entire Agreement. This Amendment No. 1 constitutes the entire
agreement and understanding of the parties hereto with respect to its subject
matter and supercedes all oral communication and prior writings (except as
otherwise provided herein) with respect thereto.

(c)        Amendments. No amendment, modification or waiver in respect of this
Amendment No. 1 will be effective unless in writing (including a writing
evidenced by facsimile transmission) and executed by each of the parties hereto.

(d)        Counterparts. This Amendment No. 1 may be executed and delivered in
counterparts (including by facsimile), each of which will be deemed an original.

(e)        Headings. The headings used in this Amendment No. 1 are for
convenience of reference only and are not to affect the constructions of or be
taken into consideration in interpreting this Amendment No. 1.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

2



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement has been executed for and on behalf of the
undersigned as of the day and year first written above.

 

KMP FUTURES FUND I LLC

By:

 

KENMAR PREFERRED INVESTMENTS

CORP., its sole Managing Owner

By:

 

/s/ Esther E. Goodman

 

Name: Esther E. Goodman

 

Title:   Chief Operating Officer and

            Senior Executive Vice President

KENMAR PREFERRED INVESTMENTS CORP.,

By:

 

/s/ Esther E. Goodman

 

Name: Esther E. Goodman

 

Title:   Chief Operating Officer and

            Senior Executive Vice President

WINTON CAPITAL MANAGEMENT LIMITED

By:

 

/s/ Rajeev Patel

 

Name: Rajeev Patel

 

Title:   Director

 

3